Citation Nr: 0637452	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-12 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a hairline fracture 
of the left foot to include as secondary to a low back 
disability.

3.  Entitlement to service connection for right foot drop to 
include as secondary to a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1990 with a hiatus of four years after the first period of 
service that terminated in June 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the RO by which the 
RO denied the benefits sought herein.  

In June 2005, the veteran submitted to the RO voluminous 
private medical records that the RO has not reviewed.  In his 
October 2006 informal hearing presentation, the veteran's 
representative, on the veteran's behalf, waived initial RO 
consideration of the new evidence submitted.  38 C.F.R. 
§ 20.1304 (c) (2006).  

By February 2003 rating decision, the RO denied service 
connection for right foot drop to include as secondary to a 
low back disability.  The veteran filed a notice of 
disagreement in January 2004.  As a statement of the case on 
this matter has not been issued, additional action by the RO 
is required as set forth below in the Remand portion of this 
decision.  See Manlincon v. West, 12 Vet. App. 328 (1999).

The issues of service connection for a low back disability 
and for right foot drop to include as secondary to a low back 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A hairline fracture of the left foot is not shown to be 
related to the veteran's active duty service or to be the 
proximate result of a service-connected disability.




CONCLUSION OF LAW

The veteran's claimed hairline fracture of the left foot was 
not incurred in or as a result of his active duty service nor 
is it the proximate result of a service-connected disability. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in an April 2002 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claim.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The claim is denied, 
and no effective date or disability rating will be assigned.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service private medical records.  The veteran has 
also been afforded a VA medical examination relevant to his 
claim.  There is no indication that there are any outstanding 
medical records pertinent to the issue decided herein that 
have not been associated with the claims file.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159.

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Discussion

The service medical records make no reference to a hairline 
fracture of the left foot.  The Board notes that the veteran 
did indeed complain of other symptoms related to the feet.  
These symptoms and manifestations of foot trouble are not at 
issue herein.

On January 2003 VA orthopedic examination, the veteran 
reported a hairline fracture of the left foot.  In the 
examination report, the examiner noted that the service 
medical records made no reference to a hairline fracture of 
the left foot.  Following a physical examination of the 
veteran, the examiner's diagnosis was as follows: "complaint 
of hairline fracture of the left foot without any sick call 
episodes to indicate any military onset of this symptom with 
no objective findings on examination and no disability 
noted."  

At the outset, the Board observes that the veteran is not 
shown to be competent to render medical diagnoses and 
opinions upon which the Board may rely.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Thus, the Board cannot credit his 
assertions regarding the presence of a left foot hairline 
fracture that is related to service or another service-
connected disability.

Because the competent medical evidence does not reflect the 
presence of a hairline fracture of the left foot or residuals 
thereof, service connection for that claimed disability 
cannot be granted under any theory of entitlement.  38 C.F.R. 
§§ 3.303, 3.310; Gilpin, supra; Degmetich, supra.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Service connection for a hairline fracture of the left foot 
is denied.


REMAND

As explained above, VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating and effective date regarding his claims of service 
connection for a low back disability and right foot drop.  
See Dingess/Hartman, supra.  Consequently, corrective VCAA 
notice must be sent to the veteran.

Voluminous medical evidence concerning the veteran's low back 
has been associated with the claims file after the veteran's 
low back was last examined by a VA examiner in January 2003, 
and the January 2003 VA examiner did not have the opportunity 
to review this medical evidence.  The service medical records 
reflect complaints pertaining to the low back, and the 
veteran currently suffers from several well documented 
conditions of the low back.  Thus, a VA orthopedic 
examination must be scheduled for a diagnosis of all current 
low back disabilities and an opinion regarding the etiology 
of each low back disability diagnosed.

The Board notes that by February 2003 rating decision, the RO 
denied service connection for right foot drop to include as 
secondary to a low back disability.  In January 2004, the 
veteran filed a notice of disagreement regarding this issue.  
As a statement of the case addressing this matter has not yet 
been issued, additional action by the RO is necessary.  See 
Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
of service connection for and low back 
disability and right foot drop, as 
outlined by the Court in Dingess/Hartman.

2.  Schedule a VA orthopedic examination 
for a diagnosis of all low back 
disabilities and an opinion to determine 
whether there is a nexus between any 
currently manifested low back disability 
and the veteran's active military service.  

For each diagnosis involving the low back, 
the examiner should offer an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the diagnosed disability existed 
during the veteran's active service or is 
related to his active service.  If it 
cannot be determined whether the veteran 
currently has low back disability that is 
related to his active service, on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The claims file must be 
made available to the examiner for review 
and the examination report should reflect 
that such review is accomplished.  

3.  Issue a statement of the case to the 
veteran and his representative addressing 
the issue of entitlement to service 
connection for right foot drop to include 
as secondary to a low back disability.  
The statement of the case should include 
all relevant law and regulations 
pertaining to the claim.  The veteran must 
be advised of the time limit in which he 
may file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2006).

4.  Readjudicate the issue of entitlement 
to service connection for a low back 
disability.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


